Exhibit 10.1

 



January [__], 2018

 

[Tom Burke/Stephen Butz]

 

[Address]

 

Re: Vesting of February 22, 2017 Retention Awards

 

Dear [Tom/Stephen],

 

Reference is made to the retention award granted to you by Rowan Companies plc
(“Rowan” or “the Company”) on February 22, 2017, consisting of [____] restricted
share units and [____] stock options (the “Retention Awards”). This letter is to
confirm Rowan’s agreement that in the event that your employment is terminated
by Rowan without “Cause” (defined below), or in the event that you terminate
your employment with Rowan for “Good Reason” (defined below), in either case (i)
not in connection with a Qualifying Termination (as defined in that certain
Change in Control Agreement, dated [April 24, 2014/December 1, 2014], by and
between the Company and you (the “CiC Agreement”) and (ii) prior to the date the
Retention Awards are scheduled to vest, then you shall receive a pro-rata
portion of the Retention Awards based on the number of days that you were
employed during the vesting period set forth in your Retention Awards’
agreement, and the remaining portion of your Retention Awards will be forfeited
for no consideration. In such event, the restricted share units shall be paid
within 10 days after the date of your termination of employment in accordance
with the terms of the applicable restricted share unit notice and award
agreement and the Retention Awards shall otherwise be governed by and subject to
the terms of the applicable notice and award agreement. Notwithstanding the
foregoing, this letter shall not affect the vesting of the Retention Awards in
connection with a Qualifying Termination (as defined in the CiC Agreement).

 

For the purposes of this letter agreement, “Cause” for termination by the
Company of the Executive’s employment shall mean (i) the willful and continued
failure by the Executive to substantially perform the Executive’s duties with
the Company (other than any such failure resulting from the Executive’s
incapacity due to physical or mental illness or any such actual or anticipated
failure after the Executive has given notice to the Company of an event or
circumstance constituting Good Reason as described below unless the Company has
cured such event or circumstance) after a written demand for substantial
performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the board believes that the
Executive has not substantially performed the Executive’s duties, (ii) the
willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, (iii) the material
breach of Company policy by the Executive, specifically including the Company’s
code of conduct, or (iv) the Executive has been convicted of or pled nolo
contendere to a misdemeanor involving moral turpitude or a felony.

 

 

For the purposes of this letter agreement, “Good Reason” for termination by the
Executive of the Executive’s employment shall mean the occurrence (without the
Executive’s express written consent) of any one of the following acts by the
Company, or failures by the Company to act, unless, in the case of any act or
failure to act described in (I) below, such act or failure to act is corrected
prior to the end of the Company’s cure period specified below: (I) the
assignment to the Executive of any duties materially inconsistent with the
Executive’s status as a senior executive officer of the Company or a materially
adverse alteration in the nature or status of the Executive’s responsibilities;
or (II) a material reduction by the Company in the Executive’s annual target
compensation, inclusive of target bonuses and the target-level face value of
equity awards, as in effect on the date hereof or as the same may be increased
from time to time, except for across-the-board reductions similarly affecting
all senior executives of the Company. The Executive’s right to terminate the
Executive’s employment for Good Reason shall not be affected by the Executive’s
incapacity due to physical or mental illness. No act or omission shall
constitute “Good Reason” for purposes of this Agreement unless the Executive
provides to the Company (i) a written notice clearly and fully describing the
particular acts or omissions which the Executive reasonably believes in good
faith constitute “Good Reason” within 90 days of the first date of such acts or
omissions, and (ii) an opportunity for the Company, within 30 days following its
receipt of such notice, to cure such acts or omissions. The Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason hereunder.

 



 

 

 

This letter agreement, together with the original notices and award agreements
covering the Retention Awards, sets forth the entire agreement between you and
Rowan relating to the subject-matter herein. Any amendments hereto must be in
writing and signed by the parties. This agreement shall be governed by and
construed in accordance with the laws of the State of Texas, without giving
effect to conflict of law principles.

 

Please agree and acknowledge the terms of this letter agreement by signing where
indicated below and returning an executed agreement to me by no later than [_],
2018.

 

Sincerely,

 

    [Name of Officer]   [Title of Officer]  

 

 

Acknowledged and agreed:

 

    [Name of Executive]   [Title of Executive]   Date:  

 

 



 

